ON APPLICATION FOR REHEARING
INGRAM, Justice.
This Court’s opinion of June 28, 1991, is withdrawn, and the following is substituted therefor:
The petition for the writ of certiorari in this case was granted for the limited purpose of reviewing the decision of the Court of Criminal Appeals regarding whether venue was proper. The petitioner failed to include a statement of additional facts, in accordance with Rule 39(k), A.R.App.P., in order to provide a basis for review of the remaining issues he raised.
The unpublished memorandum opinion issued by the Court of Criminal Appeals stated:
“Although the trial should have been held in Northern Division of St. Clair County, trial in the Southern Division constituted harmless error where the selection of both the grand jury, which returned the indictments, and the selection of the trial jury were in no way affected, and where neither defendant was able to show prejudice.”
Based upon this Court’s opinion in Ex parte Longmire, 584 So.2d 503 (Ala.1991), we affirm the judgment of the Court of Criminal Appeals 575 So.2d 1260 as to the issue raised by the petitioner concerning improper venue. The petitioner’s other issues are not addressed because of his failure to include additional facts pursuant to Rule 39(k), A.R.App.P.
ORIGINAL OPINION WITHDRAWN; OPINION SUBSTITUTED; APPLICATION OVERRULED; AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.